DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Election/Restrictions
1.	Applicant’s election without traverse of claims 10-19 in the reply filed on 05/07/21 is acknowledged.
2.	Claims 1-6, 7-9, and 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected testing vessel and testing methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/07/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	Claim 10 recites the limitation "its opening" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




6.	Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggio (US 4,859,610).
Regarding claim 10, Maggio discloses a testing vessel (Fig.1:1 and 14) comprising:
A flexible vessel body (Fig.3:1) having a bottom and a hollow shape (unlabeled bottom and internal hollow space of 1as shown in Fig.2); 
An adapter (Fig.3:4) detachably mounted to the interior of the vessel body, the adapter having a bottom and a hollow shape (unlabeled bottom and internal hollow space of 4 as shown in Fig.2); and
Wherein the adapter comprises a partition (Fig.3:6, 8 and 17) extending from the bottom of the adapter to its opening (unlabeled top opening of 4 as shown in Fig.3), the partition is capable of dividing an analyte extract containable space in the adapter into two or more compartments (Fig.10:26, 27, and 28).
Regarding claim 11, Maggio discloses that the adapter (Fig.3:4) has a through hole (either of the unlabeled top or sides or bottom holes in Fig.3) defined in a portion thereof.
Regarding claim 12, Maggio discloses that the adapter (Fig.3:4) has a through hole in at least one of bottom (unlabeled bottom through hole of 4) segments of the compartments.
Regarding claim 13, Maggio discloses that the adapter comprises guides (Fig.3:17) extending from the boundary of compartments in the adapter to its opening.
Regarding claim 14, Maggio discloses that the guides (Fig.3:17) each have an upper end located above the edge of the opening (unlabeled top ends of 17 are above opening 3 as shown in Fig.3) of the vessel body.

Regarding claim 16, Maggio discloses that the adapter (Fig.3:4) comprises a baffle plate (Fig.3:6) disposed along the boundary between the bottom segments of the compartments on the lower face of the adapter so as to be in contact with the upper face of the vessel body, the baffle plate blocking the flow of a solution between the compartments (Fig.10:28).
Regarding claim 17, Maggio discloses that the adapter body has an analyte extract containable space divided into three (unlabeled four spaces as shown in Fig.11) ,or more compartments.
Regarding claim 18, Maggio discloses that the outer radius of the adapter (unlabeled outer radius of 17) is equal or larger than the inner radius (unlabeled inner radius of 1 as shown in Fig.3) of the vessel body.
Regarding claim 19, Maggio discloses that the vessel containable an analyte extract (Fig.3:4) and a test piece (Fig.3:7).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Hinckley et al. reference and the Engel et al. reference disclose testing vessels with similar structural limitations.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271.  The examiner can normally be reached on M-F 5:30-12:00 and 6:00-9:00.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798